Citation Nr: 1521913	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-25 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served in the Kansas Air National Guard and had a period of active service from February 1962 to July 1962.  He died in April 2012, and the appellant has filed a claim as his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The Veteran's electronic folder in VBMS does not include any additional records.  The electronic folder in Virtual VA includes copies of argument and evidence received in May 2013, the July 2013 decision on appeal, the August 2013 statement of the case (SOC), the November 2013 supplemental SOC (SSOC), and the March 2014 Appellant's Brief.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The claim on appeal is being remanded for referral to the Under Secretary for Benefits to request an advisory medical opinion from the Under Secretary for Health.  See 38 C.F.R. §  3.311(c) (2014).

In this case, the Veteran's death certificate indicates that the immediate cause of his death was chronic lymphocytic leukemia (CLL).  The appellant asserts that the Veteran's CLL was related to exposure to ionizing radiation during service.

Prior to his death, the Veteran filed a claim for service connection for CLL, which was denied in a July 2011 rating decision.  The RO confirmed that the Veteran participated in Operation DOMINIC I, which was conducted at the Pacific Proving Ground in 1962.  The RO obtained a dose estimate from the Defense Threat Reduction Agency.  See January 28, 2011 letter.  The Director of Compensation and Pension Service requested a medical opinion from the Under Secretary of Health.  In an April 27, 2011, letter, the Director of Environmental Agents Service provided a negative medical opinion.  He opined that radiation exposure did not affect the risk of CLL, noting that a study of nine population-based cancer registries in five medically advanced nations found no association between radiation dose and CLL.  He also noted that the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH), the program used to calculate probability of causation for cancers in persons exposed to radiation, specifically excluded CLL from its categories of cancers.  

Since the Director's April 2011 opinion, NIOSH has amended its regulation to treat CLL as being potentially caused by radiation and potentially compensable under the Energy Employees Occupation Illness Compensation Program Act of 2000 (EEOICPA).  See 77 Fed. Reg. 5711 (February 6, 2012); see also Appellant's May 2013 Statement in Support of Claim.  In other words, the Department of Health and Human Services reversed its decision to exclude CLL from its categories of radiogenic cancers.  Based on the foregoing, the Board finds that the April 2011 medical opinion lacks probative value because the factual premise on which it was based is no longer true.  Therefore, the Board finds that another advisory medical opinion should be requested from the Under Secretary of Health.  See 38 C.F.R. §  3.311(c) (2014).  

Accordingly, the case is REMANDED for the following actions:

1.  Pursuant to 38 C.F.R. § 3.311(c), the AOJ should refer the appellant's claim for service connection for the cause of the Veteran's death to the Under Secretary for Benefits for an advisory medical opinion from the Under Secretary of Health.  The advisory medical opinion should address the likelihood (likely, unlikely, at least as likely as not) that the Veteran's CLL was causally or etiologically related to ionizing radiation exposure during active service.  The opinion should also address NIOSH's amended regulation, which now treats CLL as being potentially caused by radiation and potentially compensable under the EEOICPA.  See 77 Fed. Reg. 5711 (February 6, 2012).

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the appellant should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § §  5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §  7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. §  20.1100(b) (2014).




